Order, Supreme Court, New York County (George J. Silver, J.), entered March 6, 2013, which denied defendants’ motion to enforce a settlement agreement, unanimously reversed, on the law, without costs, and the motion granted.
This matter was settled in “open court” where, following negotiations in the trial-ready part with the assistance of the presiding judge, the part notified the County Clerk, who marked the matter “settled . . . $85,000” (see CPLR 2104; Hawkins v City of New York, 40 AD3d 327 [1st Dept 2007]; Popovic v New York City Health & Hosps. Corp., 180 AD2d 493 [1st Dept 1992]). Plaintiff does not dispute the terms of the settlement and the settlement was memorialized by the court (cf. Velazquez v St. Barnabas Hosp., 13 NY3d 894 [2009] [settlement not binding where conditions of settlement not recorded or memorialized, and agreement not made in open court or filed with county clerk]).
Concur—Saxe, J.P, Moskowitz, Freedman, Gische and Kapnick, JJ.